 


 HR 3092 ENR: E. Clay Shaw, Jr. Missing Children’s Assistance Reauthorization Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 3092 
 
AN ACT 
To amend the Missing Children’s Assistance Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the E. Clay Shaw, Jr. Missing Children’s Assistance Reauthorization Act of 2013. 
2.Amendments 
(a)FindingsSection 402 of the Missing Children’s Assistance Act (42 U.S.C. 5771) is amended— 
(1)by redesignating paragraphs (3) through (9) as paragraphs (4) through (10), respectively, and 
(2)by inserting after paragraph (2) the following: 
 
(3)many missing children are runaways;. 
(b)Duties and functions of AdministratorSection 404 of the Missing Children’s Assistance Act (42 U.S.C. 5773) is amended— 
(1)in subsection (a)— 
(A)in paragraph(5)— 
(i)by striking Representatives, and and inserting Representatives, the Committee on Education and the Workforce of the House of Representatives,, and 
(ii) by inserting , and the Committee on the Judiciary of the Senate after Senate, 
(B)by redesignating paragraphs (4) and (5) as (5) and (6), respectively, and 
(C)by inserting after paragraph (3) the following: 
 
(4)coordinate with the United States Interagency Council on Homelessness to ensure that homeless services professionals are aware of educational resources and assistance provided by the Center regarding child sexual exploitation;, 
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)in subparagraph (C)— 
(I) by striking and after governments,, and 
(II) by inserting State and local educational agencies, after agencies,,  
(ii)in subparagraph (R) by striking and at the end, 
(iii)in subparagraph (S) by striking the period at the end and inserting a semicolon, and 
(iv) by adding at the end the following: 
 
(T)provide technical assistance and training to State and local law enforcement agencies and statewide clearinghouses to coordinate with State and local educational agencies in identifying and recovering missing children; 
(U)assist the efforts of law enforcement agencies in coordinating with child welfare agencies to respond to foster children missing from the State welfare system; and 
(V)provide technical assistance to law enforcement agencies and first responders in identifying, locating, and recovering victims of, and children at risk for, child sex trafficking., and 
(B)by amending paragraph (2) to read as follows: 
 
(2)Limitation 
(A)In generalNotwithstanding any other provision of law, no Federal funds may be used to pay the compensation of an individual employed by the Center if such compensation, as determined at the beginning of each grant year, exceeds 110 percent of the maximum annual salary payable to a member of the Federal Government’s Senior Executive Service (SES) for that year. The Center may compensate an employee at a higher rate provided the amount in excess of this limitation is paid with non-Federal funds. 
(B)Definition of compensationFor the purpose of this paragraph, the term compensation— 
(i)includes salary, bonuses, periodic payments, severance pay, the value of a compensatory or paid leave benefit not excluded by clause (ii), and the fair market value of any employee perquisite or benefit not excluded by clause (ii); and 
(ii)excludes any Center expenditure for health, medical, or life insurance, or disability or retirement pay, including pensions benefits., 
(3)in subsection (c)(1)— 
(A)by striking periodically and inserting triennially, and 
(B)by striking kidnapings and inserting kidnappings, and 
(4)in subsection (c)(2) by inserting , in compliance with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g) after birth certificates.  
(c)GrantsSection 405(a) of the Missing Children’s Assistance Act (42 U.S.C. 5775(a)) is amended— 
(1)in paragraph (1) by inserting schools, school leaders, teachers, State and local educational agencies, homeless shelters and service providers, after children,, and 
(2)in paragraph (3) by inserting and schools after communities.  
3.Authorization of appropriationsSection 407 of the Missing Children’s Assistance Act (42 U.S.C. 5777) is amended— 
(1)in subsection (a) by striking such and all that follows through the period at the end, and inserting $40,000,000 for each of the fiscal years 2014 through 2018, up to $32,200,000 of which shall be used to carry out section 404(b) for each such fiscal year., and 
(2)by striking Sec. 407 and inserting Sec. 408. 
4.Oversight and accountabilityThe Missing Children's Assistance Act (42 U.S.C. 5771 et seq.) is amended by inserting after section 406 the following: 
 
407.Oversight and accountabilityAll grants awarded by the Department of Justice that are authorized under this title shall be subject to the following: 
(1)Audit requirementFor 2 of the fiscal years in the period of fiscal years 2014 through 2018, the Inspector General of the Department of Justice shall conduct audits of the recipient of grants under this title to prevent waste, fraud, and abuse by the grantee.  
(2)Mandatory exclusionIf the recipient of grant funds under this title is found to have an unresolved audit finding, then that entity shall not be eligible to receive grant funds under this title during the 2 fiscal years beginning after the 12-month period described in paragraph (4).  
(3)Repayment of grant fundsIf an entity is awarded grant funds under this title during the 2-fiscal-year period in which the entity is barred from receiving grants under paragraph (2), the Attorney General shall— 
(A)deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and  
(B)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.  
(4)Defined termIn this section, the term unresolved audit finding means an audit report finding in the final report of the Inspector General of the Department of Justice that the grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within a 12-month period beginning on the date when the final audit report is issued.  
(5)Nonprofit organization requirements 
(A)DefinitionFor purposes of this section and the grant programs described in this title, the term nonprofit, relating to an entity, means the entity is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.  
(B)ProhibitionThe Attorney General shall not award a grant under any grant program described in this title to a nonprofit organization that holds money in off-shore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.  
(C)DisclosureEach nonprofit organization that is awarded a grant under this title and uses the procedures prescribed in regulations under section 53.4958–6 of title 26 of the Code of Federal Regulations to create a rebuttable presumption of reasonableness of the compensation for its officers, directors, trustees and key employees, shall disclose to the Attorney General the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information available for public inspection.  
(6)Conference expenditures 
(A)LimitationNo amounts authorized to be appropriated under this title may be used to host or support any expenditure for conferences that uses more than $20,000 unless the Deputy Attorney General or the appropriate Assistant Attorney General, Director, or principal deputy director as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.  
(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audio/visual equipment, honoraria for speakers, and any entertainment.  
(C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate, the Committee on the Judiciary of the House of Representatives, and the Committee on Education and the Workforce of the House of Representatives on all conference expenditures approved by operation of this paragraph.  
(7)Prohibition on lobbying activity 
(A)In generalAmounts authorized to be appropriated under this title may not be utilized by any grant recipient to— 
(i)lobby any representative of the Department of Justice regarding the award of any grant funding; or  
(ii)lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.  
(B)PenaltyIf the Attorney General determines that any recipient of a grant under this title has violated subparagraph (A), the Attorney General shall— 
(i)require the grant recipient to repay the grant in full; and  
(ii)prohibit the grant recipient from receiving another grant under this title for not less than 5 years.  
(C)ClarificationFor purposes of this paragraph, submitting an application for a grant under this title shall not be considered lobbying activity in violation of subparagraph (A). .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
